BARRY, Judge,
concurs.
I am concerned with the insufficiency of the $75,000.00 award.
Plaintiff suffered through several hospitalizations during which a discogram and myelogram were performed and eventually the lumbar laminectomy. She was twenty-four years old at the time of the accident and Dr. Vogel testified she has up to 20 percent disability and residual pain. After the accident she attempted to work as a bank teller, nurse, medical technician, and clerk; however, steady employment was impossible because of her back problems. Actuarial testimony shows a wage loss range of $145,000.00 (based upon a $500.00 per month decrease in wages) to $29,000.00 (based on a $100.00 per month decrease).
I feel $100,000.00 is a reasonable, minimum award for pain and suffering (which covers an anticipated fifty-year life-span of constant pain). Adding to this the minimum wage loss, considering the subrogated insurer’s credit of $8,500.00 and special damages of $21,000.00, an adequate award for this particular plaintiff considering her particular medical problem easily justifies raising the judgment to $160,000.00 which I feel is the lowest reasonable value.